Citation Nr: 1045716	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for paranoid 
schizophrenia.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon review of the record, the Board finds that further 
development is required before the Veteran's claims may be 
finally adjudicated.

The Board notes that the Veteran was afforded a VA examination in 
April 2006.  Unfortunately, the examination report is 
insufficient for rating purposes.  In this regard, the Board 
notes the examiner's seemingly contradictory findings concerning 
the extent of the Veteran's current psychiatric disability.  For 
example, even though the examiner repeatedly noted that the 
Veteran was seriously mentally ill, he additionally noted that 
the Veteran's paranoid schizophrenia was in remission.  
Additionally, the examiner provided an Axis I diagnosis of 
schizophrenia-paranoid type-in remission as well as a GAF score 
of 50, noting a serious impairment of functioning.  Additionally, 
the examiner did not indicate the effect of his service-connected 
psychiatric condition on the Veteran's ability to work.  Thus, 
the Veteran should be afforded an additional VA examination to 
determine his current level of psychiatric disability.

The Board also notes that a September 2006 VA treatment record 
indicates that the Veteran had applied for benefits from the 
Social Security Administration.  The Court has long held that the 
duty to assist includes requesting information and records from 
the Social Security Administration which were relied upon in any 
disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 
C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records 
determining his lack of entitlement to Social Security benefits 
must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, the issue of entitlement to a TDIU is inextricably 
intertwined with the issue of an increased rating for paranoid 
schizophrenia.  As such, action on this issue is deferred.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered). 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits, including the medical 
records relied upon concerning that claim.  
Any negative search must be noted in the 
claims file and communicated to the Veteran.  
If it appears that additional attempts to 
obtain such records would be futile, then a 
memorandum of unavailability should be 
drafted and added to the claims folder. 
 
2.  Obtain and associate with the claims file 
relevant VA treatment records not already 
associated.

3.  Upon completion of the above, afford the 
Veteran a psychiatric examination by an 
examiner with appropriate expertise to 
determine the current severity of the 
Veteran's service-connected psychiatric 
disability.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  
The examiner should also express whether it 
is at least as likely as not that the Veteran 
is precluded from securing and following 
substantially gainful employment as result of 
his service-connected psychiatric disability, 
considering his occupational and educational 
background and without regard to any 
nonservice-connected disabilities.  

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

